Exhibit 10.40
 
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


This Third Amendment (“Amendment”) to the Employment Agreement by and between
NetSol Technologies, Inc. (“Netsol” or the “Company”) and Patti L. W. McGlasson
(“Executive”), dated June 30, 2014 (the “Employment Agreement”) is entered into
effective as of the date indicted below.  Other than the specific amendments
enumerated in the Amendment, all of the terms of the Employment Agreement shall
remain in the full force and effect, and shall not be obviated or affected by
this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 1.1 shall be amended to read:


1.1 The Company hereby enters into this Agreement with Executive, and Executive
hereby accepts employment under the terms and conditions set forth in this
Agreement for a period of three years thereafter (the “Employment Period”);
provided, however, that the Employment Period may be terminated earlier as
provided herein.  The Employment Period shall be automatically extended for
additional one-year periods unless either party notifies the other in writing
six months before the end of the anniversary year to elect not to so extend the
Employment Period or by mutual agreement of the parties.


Section 3.1 shall be amended to read as follows:


3.1 The Company shall pay, effective July 1, 2013, an increase in base salary of
20%, to One Hundred Eighty Thousand One Hundred Eighty Dollars ($180,180) per
year (the "Base Salary"), payable in accordance with the Company policy.  Such
salary shall be pro rated for any partial year of employment on the basis of a
365-day fiscal year.  Executive will be eligible for bonuses from time to time
as determined by the Board.


Section 3.10 shall be modified to read as follows:


3.10  Executive shall be granted ten thousand shares (10,000) of common stock to
vest in equal 25% tranches (2,500) upon the conclusion of each quarter of
service.  The shares are granted from the Company’s 2013 Equity Incentive
Plan.  The Shares shall be granted in tranches of 2,500 shares on October 1,
2014; the next 2,500 on January 1, 2015; the next 2,500 on April 1, 2015 and the
final 2,500 shares on July 1, 2015.


 
 

--------------------------------------------------------------------------------

 
Section 4.4.3(ii) and 4.4.3 (iii) shall be modified to read:
 
(ii)           Continuation of Executive's annual Base Salary, in effect at the
time of termination, for a period of twenty four (24) months after the
termination date subject to standard deductions and withholding;
 
(iii)          Continuation of Executive's medical, disability and other
benefits for a period for  twenty-four (24) months after the termination date,
as if Executive had continued in employment during said period, or in lieu
thereof, cash (including a tax-equivalency payment for Federal, state and local
income and payroll taxes assuming Executive is in the maximum tax bracket for
all such purposes) where such benefits may not be continued (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the benefit is being provided) under applicable law or regulation; and,
 
The Amendment is agreed to on June 30, 2014, and shall become effective as of
the date first written above.
 
Employee
 


 
By:  /s/ Patti L. W. McGlasson                  
Patti L. W. McGlasson
 
 
NetSol Technologies, Inc.
 


By:  /s/ Najeeb Ghauri                     
By:  /s/ Roger K. Almond               
Najeeb Ghauri
Roger K. Almond
Chief Executive Officer
Chief Financial Officer



 